United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 27, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-10155
                          Summary Calendar


TOMMY HAYNES,

                                     Petitioner-Appellant,

versus

COLE JETER, Warden, Federal Correctional Institution - Fort
Worth,

                                     Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 4:06-CV-6
                      --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Tommy Haynes, federal prisoner # 25197-177, pleaded guilty

to possession with intent to distribute 50 grams or more of

amphetamine and was sentenced to 210 months of imprisonment to be

followed by three years of supervised release.   Haynes challenges

his underlying conviction and sentence, arguing that the district

court erred by denying his 28 U.S.C. § 2241 petition in that it

failed to perform “an actual innocence analysis” which would have

shown that he has been incarcerated for an offense to which he


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10155
                                 -2-

neither pleaded guilty nor was found guilty by a jury.     Haynes

also asserts that he is entitled to proceed under the savings

clause of 28 U.S.C. § 2255 as he is actually innocent of the

offense of which he was convicted.   Haynes seeks remand to the

district court for an evidentiary hearing or resentencing.

     Although Haynes seeks to proceed under § 2241 pursuant to

the savings clause of § 2255, he has not shown that the remedy

available under § 2255 is inadequate or ineffective.     See

Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001); Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000).      To the

extent Haynes argues that the United States v. Booker, 543 U.S.

220 (2005), or Apprendi v. New Jersey, 530 U.S. 466 (2000), lines

of authority apply retroactively to cases on collateral review

and entitle him to file a § 2241 petition, his argument is

unavailing in light of Padilla v. United States, 416 F.3d 424,

426-27 (5th Cir. 2005).    Haynes is hereby warned that submitting

repetitive or frivolous filings in the future will invite the

imposition of sanctions.

     AFFIRMED; SANCTION WARNING ISSUED.